            Case 2:21-cv-00714-MJH Document 1 Filed 05/28/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 DAVID NOLFI,



       Plaintiff,                                Case No. 2:21-cv-0714



 v.



 HOFFMEISTER GROUP USA, INC.,                    JURY TRIAL DEMANDED
 HOFFMEISTER GMBH, and SAMMODE,



       Defendants.




                                        COMPLAINT

       NOW COMES Plaintiff, David Nolfi, by and through his attorney, David M. Manes, Esq.,

of Manes & Narahari LLC, and files this Complaint alleging as follows:

                                    I. Nature of the Action

       1.      Nolfi brings this Complaint to recover damages under the Pennsylvania Wage

Collection Law (“WPCL”) and the Fair Labor Standards Act of 1938 (“FLSA”) because

Defendants failed to compensate him adequate wages for the time that he worked.

                                  II. Jurisdiction and Venue

       2.      This action arises under the WPCL and FLSA. This Court has jurisdiction over

Nolfi’s federal claims pursuant to 28 U.S.C. § 1331.
            Case 2:21-cv-00714-MJH Document 1 Filed 05/28/21 Page 2 of 6




       3.      This Court has supplemental jurisdiction over Nolfi’s state law claims pursuant to

28 U.S.C. § 1367(a).

       4.      Plaintiff is a resident and citizen of Pennsylvania, a substantial part of the events or

omissions giving rise to the claims occurred in Western Pennsylvania, and, therefore, this action

is within the jurisdiction of the United States District Court for the Western District of

Pennsylvania and the venue is proper pursuant to 28 U.S.C. § 1391(b).

                                            III. Parties

       5.      Plaintiff, David Nolfi is an adult individual with a primary residence located at 1424

Laurel Drive, Sewickley, PA 15143.

       6.      Defendant Hoffmeister USA Group, Inc. is a Pennsylvania business corporation

with a registered address at 1424 Laurel Drive, Sewickley PA 15143.

       7.      Hoffmeister GmbH is a foreign business entity with a business address of

Gewerbering 28-32, D-58579 Schalksmühle, Germany.

       8.      Defendant SHS Sammode Hoffmeister Sill GmbH is a foreign business entity with

a business address of Gewerbering 28-32, D-58579 Schalksmühle, Germany.

       9.      Nolfi was employed directly by Hoffmeister USA Group, Inc.; however, during all

relevant times, Nolfi was also employed simultaneously and jointly by Hoffmeister GmBH and

SHS Sammode Hoffmeister Sill GmbH.

       10.     All three defendants acted interchangeably with respect to managing Nolfi’s

employment and making payments due to him as an employee, either directly or indirectly, and all

three defendants are jointly liable to Nolfi for his unpaid wages and compensation.
          Case 2:21-cv-00714-MJH Document 1 Filed 05/28/21 Page 3 of 6




                                            IV. Facts

       11.     Nolfi entered into an employment agreement with Defendants to be paid a yearly

salary of $196,000.00 plus an automobile allowance of $7,200.00 per year.

       12.     Defendants paid Nolfi’s regular salary and auto allowance during his employment

in 2016 and 2017.

       13.     Beginning in 2018, Defendants began to fail to pay the salary due to Plaintiff.

       14.     From January 2018 through October 2019, Nolfi received two monthly salary

payments totaling $32,666.66 and nineteen car allowance payments totaling $11,400.00.

       15.     During this time, Nolfi should have been paid $326,666.60 in salary and $12,000.00

in car allowance.

       16.     In November 2019, Nolfi resigned from his position with Defendants due to lack

of payment of his employment compensation.

       17.     After Nolfi’s resignation, Defendants paid him a total of $73,000 in back wages.

       18.     To date, Defendants have failed to pay Nolfi has not been compensated the proper

wages due in the amount of $221,599.94.

                                          COUNT I
                     Violations of the Wage Payment and Collection Law

       19.     The averments contained in the preceding paragraphs are incorporated herein as

though set forth at length.

       20.     The WPCL requires that all employers pay wages due to employees on regular pay

days designated in advance by the employer.

       21.     The WPCL defines “wages” as “all earnings of an employee, regardless of whether

determined on time, task, piece, commission, or other method of calculation.”
          Case 2:21-cv-00714-MJH Document 1 Filed 05/28/21 Page 4 of 6




        22.    Defendants entered into an agreement with Nolfi to him a salary plus a car

allowance and then failed to abide by that agreement.

        23.    Nolfi has suffered monetary damages as a result of Defendants’ violations of the

WPCL.

        24.    The foregoing misconduct by Defendants was intentional and undertaken with

malice and/or reckless indifference to Plaintiff’s rights protected under state and federal law to be

compensated properly by Defendants.

                                           COUNT II
                      Violations of the Fair Labor Standards Act of 1938

        25.    The averments contained in the preceding paragraphs are incorporated herein as

though set forth at length.

        26.    Under the FLSA, an employer is “any person acting directly or indirectly in the

interest of an employer in relation to an employee […] or anyone acting in the capacity of officer

or agent” for the organization. 29 U.S.C.A. § 203.

        27.    At all relevant points, all Defendants acted as employer to Nolfi within the meaning

of the FLSA.

        28.    At all relevant points, Nolfi had been employed by all Defendants within the

meaning of the FLSA.

        29.    Defendants entered into an agreement with Nolfi to pay him a salary plus a car

allowance and then failed to abide by that agreement.

        30.    Plaintiff has suffered monetary damages as a result of Defendants’ violations of the

FLSA.
            Case 2:21-cv-00714-MJH Document 1 Filed 05/28/21 Page 5 of 6




       31.     The foregoing misconduct by Defendants was undertaken intentionally with malice

and/or reckless indifference to Plaintiff’s rights protected under state and federal law to be

compensated properly by Defendants.

                                        PRAYER FOR RELIEF

       WHEREFORE, Nolfi respectfully requests that this Court enter judgment in his favor, and

against Defendants, and award all damages available at law and equity, including:

       a)      $221,599.94 in unpaid wages;

       b)      $221,599.94 in statutory liquidated damages;

       c)      Legal fees;

       d)      Punitive damages to punish Defendants’ conduct and deter similar future conduct;

       e)      Costs for bringing this action;

       f)      Pre-judgment and continuing interest; and

       g)      Any other relief that this Court deem necessary and proper.

                                                           Respectfully Submitted,

                                                           /s/ David M. Manes__
                                                           David M. Manes, Esq.
                                                           PA ID: 314661
                                                           Manes & Narahari LLC
                                                           Law & Finance Building
                                                           429 Fourth Avenue, Suite 300
                                                           Pittsburgh, PA 15219
                                                           (412) 626-5571 Direct
                                                           (412) 650-4845 Fax
                                                           dm@manesnarahari.com
Case 2:21-cv-00714-MJH Document 1 Filed 05/28/21 Page 6 of 6
